DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Status
Claims 1-9, 18 and 20-22 (renumbered as 1-13) are allowed.
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with Gerald Gray (Reg. #41,797) on February 10, 2021. 
This application has been amended as follows: 
In the Claims
1. (Currently Amended) A method of passive intermodulation (PIM) elimination, comprising:
obtaining, by a network device, N pieces of backhauled information from a plurality of radio remote units (RRUs), 
wherein one piece of the N pieces of backhauled information comprises initial phase information of each carrier on one transmit channel,
wherein at least one carrier is on the one transmit channel,
wherein the one piece of the backhauled information is received by the network device on a receive channel of the network device,

wherein N is an integer greater than 
eliminating, by the network device, a PIM of a received signal on the receive channel on the network device based on the initial phase information of each carrier on the one transmit channel and a baseband signal.

2. (Currently Amended) The method according to claim 1, wherein the N pieces of backhauled information are N backhauled signals, and one of the backhauled signals is one single carrier signal on which frequency-shift has been performed and that is on a transmit channel, or one multi-carrier mixed signal on which multicarrier combining has been performed and that is on a transmit channel, and wherein after obtaining the single carrier signal on which frequency-shift is performed or the one multi-carrier mixed signal on which multicarrier combining is performed, the network device obtains a signal including the initial phase information of the at least one carrier.

3. (Previously Presented) The method according to claim 2, wherein at least one of the following processing may further be performed on the backhauled signals:
crest factor reduction (CFR) processing, digital pre-distortion (DPD) processing, and radio frequency power amplification and feedback processing.

4. (Currently Amended) The method according to claim 1, wherein the network device is a baseband processing unit (BBU), and the method further comprises:
sending, by M RRUs connected to the network device, the N pieces of backhauled information to the network device, wherein M is an integer greater than 

5. (Currently Amended) The method according to claim 2, wherein the network device is an RRU, and the method further comprises:

the M RRUs and the network device are connected to a same baseband processing unit (BBU)

6. (Currently Amended) The method according to claim 2, wherein the network device is an RRU, and the method further comprises:
receiving, by a baseband processing unit (BBU)
sending, by the BBU, the N pieces of backhauled information to the network device.

7. (Previously Presented) The method according to claim 4, wherein that the RRUs send the backhauled information comprises:
dividing, by the RRUs, at least one piece of to-be-sent backhauled information into K segments of information, and sending each of the K segments of information, wherein K is an integer greater than or equal to 1; or
interleaving, by the RRUs, at least one piece of to-be-sent backhauled information, dividing the to-be-sent backhauled information into K segments of information, and sending each of the K segments of information, wherein K is an integer greater than or equal to 1.

8. (Currently Amended) A network device, comprising:
a receiver, configured to receive N pieces of backhauled information from a plurality of radio remote units (RRUs), 
wherein one piece of the N pieces of backhauled information comprises initial phase information of each carrier on one transmit channel,
wherein at least one carrier is on the one transmit channel,
wherein the one piece of the backhauled information is received on a receive channel of the network device,

wherein N is an integer greater than 
a processor, configured to eliminate a passive intermodulation (PIM) of a received signal on the receive channel on the network device based on the initial phase information of each carrier on the one transmit channel and a baseband signal.

9. (Currently Amended) The network device according to claim 8, wherein the N pieces of backhauled information are N backhauled signals, and the N backhauled signals are respectively single carrier signals on which frequency-shift has been performed and that are on N transmit channels, or multi-carrier mixed signals on which multicarrier combining has been performed and that are on N transmit channels, and wherein after obtaining the single carrier signal on which frequency-shift is performed or the one multi-carrier mixed signal on which multicarrier combining is performed, the network device obtains a signal including the initial phase information of the at least one carrier.

10. -17. (Canceled) An apparatus, comprising:
a radio remote unit (RRU) comprising:
a processor, configured to generate at least one piece of backhauled information, wherein one piece of the backhauled information comprises initial phase information of each carrier on one transmit channel, and N is an integer greater than or equal to 1; and
a transmitter, configured to send the at least one piece of backhauled information.	

11. (Withdrawn) The apparatus according to claim 10, wherein the at least one piece of backhauled information is at least one backhauled signal, and the processor is specifically configured to perform frequency-shift or frequency-shift and multicarrier combining on a signal on at least one transmit channel, to generate the at least one backhauled signal.

12. (Withdrawn) The apparatus according to claim 11, wherein the processor is further configured to perform at least one of the following processing on the at least one backhauled signal:
crest factor reduction (CFR) processing, digital pre-distortion (DPD) processing, and radio frequency power amplification and feedback processing.

13. (Withdrawn) The apparatus according to claim 12, wherein the processor is further configured to:
divide the at least one piece of to-be-sent backhauled information into K segments of information, and send each of the K segments of information, wherein K is an integer greater than or equal to 1; or
interleave the at least one piece of to-be-sent backhauled information, divide the to-be-sent backhauled information into K segments of information, and send each of the K segments of information, wherein K is an integer greater than or equal to 1.

14. (Withdrawn) The apparatus according to claim 10, wherein
the RRU further comprises: a receiver, configured to receive at least one piece of backhauled information sent by another RRU; and
the transmitter is further configured to send the received at least one piece of backhauled information.

15. (Withdrawn) The apparatus according to claim 10, further comprising:
 a base band unit (BBU), comprising:
a receiver, configured to receive N backhauled signals, wherein the N backhauled signals are respectively single carrier signals on which frequency-shift has been performed and that are on N transmit channels, or multi-carrier mixed signals on which multicarrier combining has been performed and that are on N transmit channels, and N is an integer greater than or equal to 1; and
a transmitter, configured to send the N backhauled signals to at least one RRU.

16. (cancelled) 

17. (cancelled) 

18.  (Previously Presented)	The network device according to claim 8, wherein the network device is a base band unit (BBU).

19.  (Canceled)	The apparatus according to claim 15, wherein the apparatus is a base station.

20.  (Currently Amended)	The method according to claim 2, wherein the network device is a baseband processing unit (BBU), and the method further comprises:
sending, by M RRUs connected to the network device, the N pieces of backhauled information to the network device, wherein M is an integer greater than 


sending, by M RRUs connected to the network device, the N pieces of backhauled information to the network device, wherein M is an integer greater than 

22.  (Currently Amended) The method according to claim 3, wherein the network device is an RRU, and the method further comprises:
sending, by M RRUs other than the network device, the N pieces of backhauled information to the network device, wherein M is an integer greater than 
the M RRUs and the network device are connected to a same baseband processing unit (BBU).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art made of record does not teach or fairly suggest the combination of elements, when viewed as a whole, recited in independent claims 1 and 8.  More specifically, applicant’s remarks and arguments made on pages 9-12 filed on 11/17/2020 highlight key features which overcome the prior art of record.  In particular, the features relating to backhauled information comprising initial phase information of each carrier on one transmit channel, wherein the initial phase information of each carrier on the one transmit channel is determined when a NCO generates the at least one carrier on the one transmit channel, and eliminating PIM of a received signal using this particular initial phase information of each carrier received.  Further search and consideration was given, however, no prior art resulting from the new search could be found which could adequately teach or suggest the limitations, when viewed as a whole, of independent claims 1 and 8.  Accordingly, claims 1-9, 18 and 20-22 (renumbered as 1-13) are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIELA VIDAL CARPIO whose telephone number is (571)272-1250.  The examiner can normally be reached on M-F 8:00AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/MARIELA VIDAL CARPIO/Examiner, Art Unit 2476